DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashiiue et al. (US 2016/0116231, herein Higashiiue).
In regards to claim 1, Higashiiue discloses
A distributor (Fig.2, see also Fig.A below) comprising:
an upstream flow path (Figs.2 and 9, 23A_2) extending in a first direction (Fig.9, downward path); and
a downstream flow path (23A_3) located downstream of the upstream flow path in a refrigerant flow,
the downstream flow path having
a branch portion (horizontal portion) having a first connecting portion (that receives the fluid) connected to the upstream flow path to branch the refrigerant flow 
a bent portion (extending up or down from the branch portion) having a second connecting portion connected to the branch portion, the bent portion being located downstream of the branch portion in the refrigerant flow (Fig.2),
the second connecting portion of the bent portion being located downstream of the first connecting portion of the branch portion in the refrigerant flow (Fig.2),
the upstream flow path has
a first width (Fig.9, W1) of a portion disposed upstream of the first connecting portion in the refrigerant flow, and
a second width (W2) of a portion connected to the first connecting portion (at 23b),
the upstream flow path is configured to decrease from the first width to the second width (Fig.9), and
the upstream flow path has a tapered shape continuously decreasing from the first width to the second width (Fig.9, due to the circular shape, the upstream flow path tapers as it decreases from width W1 to W2).
In regards to claim 2, Higashiiue discloses that in the second direction, a length between the first connecting portion and the second connecting portion is smaller than or equal to a width of the upstream flow path (Fig.2).
In regards to claim 4, Higashiiue discloses that the bent portion has a first downstream portion (extending up from the branch portion), and a second downstream  portion (extending down 
In regards to claim 5, Higashiiue discloses
a first plate (Fig.2, 23_2) having a first surface and a second surface opposite to the first surface, the first plate being provided with a channel passing through the first surface and the second surface;
a second plate (23_1) attached to the first surface of the first plate and being provided with a flow inlet (23A_1) communicating with the channel; and
a third plate (23_3) attached to the second surface of the first plate and being provided with a flow outlet communicating with the channel, wherein the channel of the first plate configures the upstream flow path and the downstream flow path, the flow inlet of the second plate is connected to the upstream flow path and the flow outlet of the third plate is connected to the downstream flow path (Fig.2).
In regards to claim 7, Higashiiue discloses that the first direction is inclined with respect to a direction orthogonal to the second direction (Fig.2).
In regards to claim 8, Higashiiue discloses
A refrigeration cycle apparatus (Fig.1) comprising a distributor according to claim 1 (paragraph 5).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that in the second direction, a length between the first connecting portion and the second connecting portion is greater than or equal to a dimension obtained by multiplying a width of the branch portion in the first direction by tan15°.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Raheena R Malik/Examiner, Art Unit 3763